DETAILED ACTION
In response to communications filed 23 September 2022, claims 1, 4, 7, 10, and 21 are amended per applicant’s request. Claims 1-8, 10-11, 13, 15-16, and 21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 September 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see section “A. Double-Patenting,” filed 23 September 2022, with respect to claims 1-8, 10-11, 13, 15-16, and 21 have been fully considered and are persuasive.  The rejection of claims 1-8, 10-11, 13, 15-16, and 21 has been withdrawn. 
Applicant’s arguments, see section “B. Applicant's claims 9-11 and 20 are objected to for informalities,” filed 23 September 2022, with respect to claims 1, 10, and 21 have been fully considered and are persuasive.  The objection of claims 1, 10, and 21 has been withdrawn. 
Applicant’s arguments, see section “C. Claims 1-8, 10-11, 13, 15-16, and 21 comply with the written description requirement,” filed 22 September 2022, with respect to claims 1-8, 10-11, 13, 15-16, and 21 have been fully considered but are not persuasive.
On page 8, applicant argues that the claim limitations at issue are supported by paragraphs [0057]-[0063] and Fig. 12 of the specification. However, these arguments are not persuasive. The claim language at issue recites determining a first (second) correlation value for the keywords associated with the first (second) of the multiple devices. Applicant argues that the “correlation threshold” associated with the “tracking cookies” in paragraph [0057] supports these limitations.
One of skill in the art would understand that if a threshold could be set on multiple cookies, that it could also be set on any one individual or sub-sets of the multiple cookies. A correlation value then applies to any one or more of the keywords identified by the tracking cookies to be associated with the user. [Remarks, page 8, emphasis added]

However, these arguments are not persuasive, because they rely upon the tracking cookies identifying keywords, which is not supported by the original disclosure. Paragraphs [0058]-[0059] instead state that the “cookie 1216 may contain information such as, a device number of the laptop 1204, a listing of URLs viewed by the user 1202 on the webserver 1210 and a user identifier”; the specification does not disclose that a tracking cookie identifies keywords. Paragraphs [0057]-[0063] and FIG. 12 of the specification, in general, describe “correlating information across the multiple tracking cookies, [so that] it may be ascertained that the multiple tracking cookies are associated with the same user” (see paragraph [0057]). The claim limitations at issue, in contrast, relate to comparing correlation values “for the keywords” accessed by the first and second devices and creating a user profile that includes the associated keywords. These features are not supported by the original disclosure. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-11, 13, 15-16, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 21 recite “determining a first correlation value for the keywords associated with the first of the multiple devices and a second correlation value for the keywords associated with the second of the multiple devices” and subsequent processing based on the first and second correlation values (see claim 1, lines 25-32). However, support is not found in the original disclosure for these limitations. Claims 2-8, 10-11, 13, and 15-16 are rejected because they inherit this deficiency.
Paragraphs [0057]-[0058] of the specification describe that “correlation of the information collected by the multiple cookies may be performed in order to track the user.” However, correlations values “for the keywords associated with the first [second] of the multiple devices” is not disclosed. The “threshold of correlation value” disclosed in paragraph [0057] is for the “tracking cookies” that “may be determined to be associated with the user only if a correlation value exceeds the threshold,” and does not relate to keywords associated with the devices, as recited.
Claim 15 recites “wherein the user profile includes a group profile corresponding to a plurality of users.” However, support is not found in the original disclosure for these limitations. Paragraph [0098] describes that “a group profile corresponding to a plurality of users may be created. However, support for the user profile (of a single user) including a group profile is not found in the original disclosure.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristopher Andersen/Primary Examiner, Art Unit 2159